Case 7:17-cv-02934-KMK-LMS...Document 150 Filed 07/07/20 Page 1of1

Jf

  
 
   

ATTORNEYS AT LAW

July 7, 2020

VIA ECF FILING

Hon. Kenneth M. Karas

The Hon. Charles L. Brieant, Jr.
Federal Building and US Courthouse
300 Quarropas Street

White Plains, NY 10601-4150

RE:  Leeber v. Trustco Bank
Case No.: 17-cv-2934 (KMK)(LMS)
Our file: 27302.001
Dear Judge Karas:

Attached for filing and your consideration, please find the following
documents:

1. Satisfaction of Judgment; and
2. Proposed Final Agreed Order Discharging Appeal Bond.

Please note that the firm of McNamee Lochner P.C. is liquidating and I continue
to represent Trustco Bank at my new firm of O’Connell & Aronowitz P.C. Plaintiffs
counsel, Michael Freeman, Esq, has consented to the form of the proposed Order.

Trustco Bank has satisfied the judgment, however, the surety is requiring an
order to discharge the bond posted pending appeal.

Thank you.

i.

   

Peter A. Pastore
PAP:mkm

54 STATE STREET » ALBANY, NY 12207 « (p) 518-462-5601 - (f) 518-462-2670
SERVICE BY FAX NOT ACCEPTED.

With offices in Albany, Latham and Saratoga Springs.

{00633028.1} www.oalaw.com

EDWARD J. O’CONNELL
1925-1939

SAMUEL E, ARONOWITZ
1925-1973

LEWIS A. ARONOWITZ
1951-1979

CORNELIUS D. MURRAY
STEPHEN R. COFFEY
JEFFREY J. SHERRIN
THOMAS j. DINOVO
PAMELA A. NICHOLS
JEFFREY A, SIEGEL
DAVID R. ROSS

KURT E. BRATTEN
MICHAEL P. MCDERMOTT
PETERA. PASTORE

KEVIN LAURILLIARD
KELLY J. MIKULLITZ
WILLIAM F. BERGLUND
ROBERT J. KOSHGARIAN
MATTHEW J. DORSEY
SCOTT W. ISEMAN
DANIELLE HOLLEY TANGORRE
FRANCIS J. SMITH, JR.
PAULC. PASTORE

OF COUNSEL
HON. LEONARD A. WEISS
RICHARD S. HARROW
MEREDITH H. SAVITT
PAULA. FEIGENBAUM
FLORENCE M. RICHARDSON
CRISTINA D. COMMISSO
GRAIG F, ZAPPIA
DANIELJ. TUCZINSKI
KAREN MARTINO VALLE
ROLAND M, CAVALIER

CHAD A. JEROME

MICHAEL Y, HAWRYLCHAK
ANDREW KO

JULIA V. KOSINESKI
SAMANTHA L. FEMIA
MARINA W. CHU

HOLLY E, VEGAS*
(DIRECTOR, HEALTHCARE
CONSULTING GROUP)

*NOT A MEMBER OF THE
LEGAL PRACTICE

 

 
